DETAILED ACTION

The instant application having application No 16/763039 filed on 05/11/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 5 is incorporated into the independent claim 1.
Claim 11 would be allowable if (i) claim 5 is incorporated into the independent claim 11.
The claims 1, 4-7, 9, 11 and 14 have the conditional limitation “if the state related” and “if the state corresponds” and “if the moving speed” and “whether the user is on board” and “determine whether to stop transmission”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20180292882, Oct. 11, 2018) in view of Cho et al. (US 20150281430, Oct. 1, 2015).

	Regarding Claim 1, CHOI discloses an electronic device comprising a communication module; at least one sensor(page 1, par(0005), line 1-5, an electronic device includes a sensor that collects sensor information related to an arrangement state of the electronic device); 
	and a processor, wherein the processor is configured to identify a state related to a movement of the electronic device by using the at least one sensor(page 9, par(0104), line 1-10, when a movement is detected, the processor determine access of an object through the proximity sensor every predetermined period, When it is determined that there is no object within a specified distance, the processor proceed to operation to recognize that the electronic device is not worn, and in the case where an object closely approaches the electronic device, the processor proceed to operation to recognize that the electronic device is worn), 
	wherein the identifying of the state related to the movement comprises transmitting information related to the movement to an external electronic device by using the communication module(page 16, par(0191), line 1-10, the application include an application to support information exchange between an electronic device and an external electronic device, the information exchanging application for transmitting specific information to an external electronic device, for managing the external electronic device); 
(page 16, par(0191), line 1-10, the information exchanging application for transmitting specific information to an external electronic device, for managing the external electronic device).
	CHOI discloses all aspects of the claimed invention, except the information related to the movement and information related to the state change by using the communication module if the state related to the movement is changed.
	Choi the same field of invention teaches the information related to the movement and information related to the state change by using the communication module if the state related to the movement is changed (page 3, par(0043), line 1-10, the electronic device output specified guide information, If the movement state is changed while the guide information is output, the electronic device output the communication message, the electronic device change and output the guide information according to the change of the movement state).
CHOI and Choi are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the information related to the movement and information related to the state change by using the communication the teaching of CHOI to include the electronic device change and output the guide information according to the change of the movement state the teaching of Choi because it is providing specific guide information related to a communication message to a user by means of sound or screen output.

Claim 2, CHOI discloses a voice input module, wherein the processor is configured to acquire a voice of a user of the electronic device through the voice input module; and generate the information related to the state change, at least based on the voice(page 14, par(0162), line 1-10, the cellular module provide, voice communication, an Internet service, or the like over a communication network, the cellular module perform discrimination and authentication of the electronic device within a communication network by using the subscriber identification module).

	Regarding Claim 3, CHOI discloses the processor is configured to display a user interface for an input of the information related to the state change through a display operatively coupled with the electronic device; and corresponding to the user interface(page 14, par(0162), line 1-10, the cellular module provide, voice communication, video communication, a character service, an Internet service, or the like over a communication network, the cellular module perform discrimination and authentication of the electronic device within a communication network by using the subscriber identification module).

	Regarding Claim 4, CHOI discloses the processor is configured to request for an input of the information related to the state change, if the state related to the movement is changed; and acquire the information related to the state change from the user, based on an interaction with the user(page 3, par(0043), line 1-10, the electronic device output specified guide information, If the movement state is changed while the guide information is output, the electronic device output the communication message, the electronic device change and output the guide information according to the change of the movement state).

	Regarding Claim 6, CHOI discloses the processor is configured to identify the state related to the movement, at least based on a change in a moving speed, a vibration level of the electronic device, information related to a movement of the external electronic device, or whether the user is on board a vehicle(page 11, par(0134), line 1-10, the item for adjusting an acceleration range include an item for adjusting a moving speed of the electronic device, an acceleration range increase with an increase in sensitivity and decrease with a decrease in sensitivity).

	Regarding Claim 7, CHOI discloses the processor is configured to determine a moving speed of the electronic device, in response to detecting of a trigger related to the state change; and acquire the user’s voice for the input of the information related to the state change, through the voice input module, if the moving speed is greater than or equal to a reference speed(page 11, par(0134-136), line 1-10, samples detected every sampling time  where the electronic device moves within the acceleration range while located in the X-axis angle range and the Z-axis angle range, an item for modifying the number of satisfied samples a screen interface associated with displaying a sensitivity information, the electronic device include the display  and the bezel(wherein bezel is a voice)).

Claim 8, CHOI discloses the processor is configured to receive, through the communication module, information transmitted by the external
electronic device and related to a movement of the external electronic device(page 11, par(0134), line 1-10, the item for adjusting an acceleration range include an item for adjusting a moving speed of the electronic device, an acceleration range increase with an increase in sensitivity and decrease with a decrease in sensitivity), the
	information related to the movement, and information related to a state change of the external electronic device(page 11, par(0134-136), line 1-10, samples detected every sampling time  where the electronic device moves within the acceleration range while located in the X-axis angle range and the Z-axis angle range.

	Regarding Claim 9, CHOI discloses the processor is configured to identify first moving information related to the movement of the electronic device and second moving information related to a movement of the external electronic device; and determine whether to stop transmission of the information related to the movement of the electronic device, based on the first moving information and the second moving information(page 9, par(0104), line 1-10, when a movement is detected, the processor determine access of an object through the proximity sensor every predetermined period, when it is determined that there is no object within a specified distance, the processor proceed to operation to recognize that the electronic device is not worn(wherein based on the moving information to stop the transmission)).

Claim 10, CHOI discloses the processor is configured to identify first moving information related to the movement of the electronic device and second moving information related to a movement of the external electronic device; and generate information related to accompanying of the electronic device and the external electronic device, at least as part of the information related to the state change based on the first moving information and second moving information(page 9, par(0104), line 1-10, when a movement is detected, the processor determine access of an object through the proximity sensor every predetermined period, when it is determined that there is no object within a specified distance, the processor proceed to operation to recognize that the electronic device is not worn(wherein based on the moving information to stop the transmission), and where an object closely approaches the electronic device, the processor  proceed to operation to recognize that the electronic device is worn).

	Regarding Claim 11, CHOI discloses a method of operating an electronic device, the method comprising identifying a state related to a movement of the electronic device by using at least one sensor(page 1, par(0005), line 1-5, an electronic device includes a sensor that collects sensor information related to an arrangement state of the electronic device); 
	and if the state related to the movement is changed(page 9, par(0104), line 1-10, when a movement is detected, the processor determine access of an object through the proximity sensor every predetermined period, When it is determined that there is no object within a specified distance, the processor proceed to operation to recognize that the electronic device is not worn, and in the case where an object closely approaches the electronic device, the processor proceed to operation to recognize that the electronic device is worn), transmitting information related to the movement and information related to the state change to an external electronic device by using the communication module(page 16, par(0191), line 1-10, the application include an application to support information exchange between an electronic device and an external electronic device, the information exchanging application for transmitting specific information to an external electronic device, for managing the external electronic device).
	CHOI discloses all aspects of the claimed invention, except the identifying of the state related to the movement comprises transmitting the information related to the movement to the external electronic device by using the communication module.
	Choi the same field of invention teaches the identifying of the state related to the movement comprises transmitting the information related to the movement to the external electronic device by using the communication module (page 3, par(0043), line 1-10, the electronic device output specified guide information, If the movement state is changed while the guide information is output, the electronic device output the communication message, the electronic device change and output the guide information according to the change of the movement state).
CHOI and Choi are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the information related to the movement and information related to the state change by using the communication the teaching of CHOI to include the 

	Regarding Claim 12, CHOI discloses generating the information related to the state change, wherein the generating of the information related to the state change comprises acquiring a voice of a user of the electronic device through a voice input
module; and generating the information related to the state change, at least based on the voice(page 14, par(0162), line 1-10, the cellular module provide, voice communication, an Internet service, or the like over a communication network, the cellular module perform discrimination and authentication of the electronic device within a communication network by using the subscriber identification module).

	Regarding Claim 13, CHOI discloses displaying a user interface for an input of the information related to the state change through a display operatively coupled with the electronic device; and generating the information related to the state change, at least based on an input corresponding to the user interface(page 14, par(0162), line 1-10, the cellular module provide, voice communication, video communication, a character service, an Internet service, or the like over a communication network, the cellular module perform discrimination and authentication of the electronic device within a communication network by using the subscriber identification module).

Claim 14, CHOI discloses requesting for an input of the information related to the state change, if the state related to the movement is changed; and acquiring the information related to the state change from the user, based on an
interaction with the user(page 3, par(0043), line 1-10, the electronic device output specified guide information, If the movement state is changed while the guide information is output, the electronic device output the communication message, the electronic device change and output the guide information according to the change of the movement state).

	Regarding Claim 15, CHOI discloses the identifying of the state related to
the movement comprises identifying the state related to the movement, at least based
on a change in a moving speed, a vibration level of the electronic device, information
related to a movement of the external electronic device, or whether the user is on
board a vehicle(page 15, par(0177), line 1-10, The indicator display a specific state of the electronic device, such as a booting state, a message state, a charging state, and the like. The motor convert an electrical signal into a mechanical vibration and generate the following effects: vibration, haptic, and the like).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
BAEK (US 20200228901, Jul. 16, 2020) teaches Electronic device and Method for controlling operation of electronic device.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464